Exhibit 10.20

 

AGREEMENT ON BOARD REPRESENTATION

 

This agreement (“Agreement”) is entered into as of the 16th day of February 2006
between Enpath Medical Inc., a Minnesota corporation formerly known as
Medamicus, Inc. (“Enpath”), and BIOMEC Inc., an Ohio corporation (“Biomec”).

 

RECITALS:

 

1.             Enpath and Biomec entered into that certain Asset Purchase
Agreement, dated as of July 21, 2003 which closed on October 23, 2003 (the
“Asset Purchase Agreement”), under which Enpath purchased assets of Biomec and
agreed to circumstances under which Biomec’s Chair would serve on the Enpath
Board of Directors.

 

2.             Biomec and Enpath entered into an Amendment to Asset Purchase
Agreement dated as of March 14, 2005 (the “2005 Amendment”) and a Letter
Agreement dated as of March 15, 2005 (the “2005 Letter Agreement”) (collectively
“2005 Agreements”).

 

3.             Under the terms of the 2005 Amendment, Enpath agreed that it
would continue to nominate and solicit proxies for the re-election of the
Chairman of Biomec to the Enpath Board until such time as Biomec and its
affiliates held less than 5% in the aggregate of Enpath stock.

 

4.             Under the 2005 Letter Agreement, Enpath and Biomec agreed that
the person to be nominated as a director of Enpath would be the Chair of Biomec
“or such other person as Enpath and Biomec may mutually agree.”  In addition,
under the terms of the 2005 Letter Agreement, Biomec was required to provide to
Enpath, on or prior to February 1 of each year beginning in 2006, a list of
Biomec affiliates and their ownership of Enpath common stock so that Enpath
could confirm the 5% threshold was met.

 

5.             Trevor O. Jones, the Chair of BIOMEC, has discussed with Enpath
the possibility of Biomec designating a person other than the Chair of Biomec to
serve on the Enpath board, as contemplated by the 2005 Letter Agreement.

 

The parties hereby agree as follows:

 

1.             Biomec hereby represents to Enpath that as of December 1, 2005,
affiliates of Biomec owned a total of 346,078 shares of Enpath, which was equal
to 5.7% of the total outstanding Enpath shares.

 

2.             Enpath and Biomec hereby agree that Richard T. Schwarz is the
designee of Biomec. Enpath agrees to elect Mr. Schwarz to the Enpath Board on
February 16, 2006 and hereby agrees to nominate Mr. Schwarz for election as a
director at the 2006 Enpath Annual Meeting of Shareholders.

 

3.             Concurrently with the election of Mr. Schwarz to the board, Mr.
Trevor O. Jones will resign as Vice Chair and a director of Enpath.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

ENPATH MEDICAL, INC.

 

 

 

By:

/s/ James D Hartman

 

 

Name:

James D. Hartman

 

 

Title:

Chair

 

 

 

 

 

BIOMEC INC.

 

 

 

 

By:

/s/ Trevor O. Jones

 

 

Name:

Trevor O. Jones

 

 

Title:

Chair

 

 

I hereby resign as a member of the Enpath Board, to be effective as of February
16, 2006 with the election of Richard Schwarz to the Enpath Board of Directors.

 

 

/s/ Trevor O. Jones

 

 

Trevor O. Jones

 

--------------------------------------------------------------------------------